DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application

Claims 1-10 and 15-16 remain unchanged. 
New claims 17-19 have been added. 
Claims 1-10 and 15-19 are under consideration.
	Claim 11 is withdrawn. 
Claims 12-14 are canceled.
This Official Action is Final. 
Any rejections from the previous Official Action not repeated below are withdrawn. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,923,981 (WEIBEL).
Claim 1 recites a composition comprising a structured oil phase, wherein the oil phase comprises; 
a)    liquid oil;
b)    hardstock fat; and
2/g.
WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. For example, WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock and liquid fats) and a (c) fibrous preparation (see Example 8, lines 1-40).  WEIBEL discloses a parenchymal cell cellulose (PCC) (col. 6, lines 35-45).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

Claim 2 recites that the oil phase comprises a synergistic combination of the hardstock fat and the fibrous preparation. 
WEEIBEL teaches that the PCC fibrous preparation improves the structure of compositions that contains fats (col. 17, lines 39-56, See also Example 8, Col. 30, lines 20-35). Thus, it would have been obvious that the addition of PCC would improve the structure of the composition. 

Claim 3 recites that the composition has a shear storage modulus G' of at least 100 Pa. 
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the modulus, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

Claim 4 recites that the oil phase comprises from 1 to 20 wt-% of said hardstock fat and from 0.1 to 10 wt-% of the fibrous preparation with regard to the weight of the oil phase.
Claim 5 recites that the hard stock fat and the particles are present in a ratio by weight of particles to hardstock fat of between 1 to 40 and 1 to 1.
As to claims 4 and 5, WEIBEL does not specifically teach a range or ratio for the hardstock relative to the PCC.  Parenchymal cell cellulose can be added to comestibles including foods, drugs and cosmetics in varying amounts for varying purposes. In general, however, amounts of parenchymal cell cellulose between about 0.01% and about 10% by weight of the total has been found to be useful. 
As to the amount of hardstock used, it would have been obvious the amount used based on the desired application. For example, not shortening us used in mayonnaise in Example yet Example 8 includes doughs that include shortening (see col. 23 and col. 29).  It would have been obvious that the amount of fibrous preparation/PCC with regard to the weight of the oil phase and ratio would vary based on the amount of fat used. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 6 recites that the fibrous preparation has a specific surface area corresponding to a Sbet of at least 15 m2/g. 
WEIBEL teaches that the structure and size of the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

Claim 7 recites that the liquid oil includes an edible liquid oil, a liquid paraffin, a liquid silicone oil or a combination thereof.
Claim 8 recites that the composition is an edible composition.
As to claims 7 and 8, WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock and liquid fats) and a (c) fibrous preparation (see Example 8, lines 1-40).  WEIBEL in particular teaches that the PCC can be added in doughs with shortening (Example 8, col. 29, line 10 to col 31, line57).  

Claim 9 recites that the cell wall material is citrus fiber. 
The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  

Claim 10 recites that the fibrous preparation is in particulate form and wherein upon the fibrous preparation is such that, when a dispersion containing between 0.05 and 0.2 wt-% of the fibrous preparation in a hydrophobic liquid is sieved, at least 70 wt% of the fibrous preparation passes a sieve with apertures of 500 pm and not more than 30 wt% of the fibrous preparation passes a sieve with apertures of 125 pm
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).   The manner in which the PCC is sieved is a product by process recitation.  However, at col. 16, lines 10-30, it is states that the cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC 

	
Claim 15 recite that the hydrophobic liquid is a triglyceride oil.  
WEIBEL teaches such oils at col. 17, lines 39-56, See also Example 8, Col. 30, lines 20-35

Claim 17 recites that the delaminated cell wall material is a dried fibrous preparation that, when contacted with the liquid oil, is readily dispersed therein.
Claim 18 recites that the delaminated cell wall material has an open network structure of fibers with an openness that is retained in the fibrous preparation when the delaminated cell wall material is dried.
Claim 19 recites that the aqueous dispersion of the delaminated cell wall material is rapidly frozen at a rate that does not appreciably collapse the open network structure of fibers and then freeze-dried.
As to claims 17-19, WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. For example, WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock and liquid fats) and a (c) fibrous preparation (see Example 8, lines 1-40).  WEIBEL discloses a parenchymal cell cellulose (PCC) (col. 6, lines 35-45).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68). As Weibel teaches the same material, the PCC would disperse in a similar manner.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL as applied to claims 1-10 and 15 above, and further in view of United States Patent No. 5,616,358 (TAYLOR).
WEIBEL is silent as to using sunflower oil. 
TAYLOR teaches that it is desirable to add high oleic sunflower oil to emulsions (col. 4, lines 65-68). The oil has a very neutral taste and provides excellent stability.
Thus, it would have been obvious to one skilled in the art to modify WEIBEL to use sunflower oil, as it is stable and neutral tasting oil.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 15/767,684 (‘687 application) in view of United States Patent No. 4,923,981 (WEIBEL). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application are both directed to a liquid oil and PCC (and the properties that follow the PCC such as the specific surface area and shear storage).  The present application does require a hardstock.    
WEIBEL discloses a parenchymal cell cellulose (PCC).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10) and used in a variety of food compositions comprising shortening. WEIBEL teaches that the PCC can be added mayonnaise with or in doughs with shortening (i.e., hard at room temperature, see paragraph [0029] of present application for definition) (WEIBEL, Example 4, col. 23 and Example 8, col. 29, line 10 to col 31, line 57).  Thus, it would have been obvious to use with or without hardstock in view of WEIBEL.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed October 1, 2020 have been fully considered but they are not persuasive. 
The applicant argues claim 1 expressly requires, in combination with other features, a fibrous preparation of delaminated cell wall material dispersed in the oil phase. This means that the fibrous preparation is incorporated directly into the oil phase (i.e., it is apart of the oil phase) and is a relationship that the ordinarily skilled artisan would readily understand. Moreover, it is argued that 
However, applicant disregards the overall teachings of WEIBEL. WEIBEL teaches at col. 6, lines 38-55: 

    PNG
    media_image1.png
    278
    414
    media_image1.png
    Greyscale


As can be seen above, the material can added to oil-in-water or water-in-oil emulsions.  Thus, Weibel does NOT limit the introduction of the PCC material to water continuous emulsion. 
The applicant also argues that claim 1 also requires that the fibrous preparation has a specific surface area corresponding to an Sbet of at least 5 m2/g. 
WEIBEL discloses the same material from the same source (i.e.,  a parenchymal cell cellulose at col. 6, lines 35-45 and citrus pulp at col. 10, lines 1-10).  In this regard, it is noted that a chemical 

Additionally, WEIBEL also teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 38-68):

    PNG
    media_image2.png
    495
    403
    media_image2.png
    Greyscale

Specific surface area is a property of solids defined as the total surface area of a material per unit of mass, or solid or bulk volume. It is a physical value that can be used to determine the type and properties of a material. As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 


The applicant also argues that the Official Action has also seems to conclude from Weibel’s statement that “[incorporation of a chaotropic agent such as certain cellulose ethers has been found useful in preparing easily rehydratable PCC” (col. 16, lines 25-30), that Weibel discloses or suggests the requisite preparing/processing of its PCC that would have directed the ordinarily skilled artisan to have arrived at the Sbet value recited in claim 1 simply because PCC films can be dried. 
This is not true for the reasons noted above.  It does establish though that Weibel does not limit the material to wet materials as advocate by Applicant and teaches multiple processing steps, taken together that would impact the surface area. 
As to claim 16, the applicant argues that Taylor does not disclose or reasonably suggest a fibrous preparation of delaminated cell wall material dispersed in the oil phase nor the recited Sbet value.
However, this feature is taught by Weibel for the reasons noted above. 
The applicant requests to defer the filing of a terminal disclaimer in compliance with the provisions of 37 CFR § 1.321 until such time that the present application or at least subject-matter therein is indicated to be allowable. The double patenting rejection is maintained but applicant’s request is noted. 
Applicant provide no discussion regarding new claims 17-19. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/PHILIP A DUBOIS/Examiner, Art Unit 1791   
                                                    
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791